Citation Nr: 0023832	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  97-16 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from April 1942 to 
October 1945.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).


FINDING OF FACT

Competent medical evidence has been presented suggesting that 
bronchial asthma, preexisting service, was aggravated by 
military service.


CONCLUSION OF LAW

A well grounded claim for service connection for bronchial 
asthma based on aggravation due to military service has been 
presented.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991) 
and Murphy v Derwinski, 1 Vet.App. 78 (1990).  Specifically, 
in a letter dated February 2000 from S.P. Walker, M.D., it 
was reported that:

Upon further review of [appellant's name 
redacted] medical record, I feel  that 
the medical evidence suggests that it is 
just as likely as not that his military 
service did aggravate his preexisting 
asthma beyond the normal progression of 
the disease.
Accordingly, as competent medical evidence has been submitted 
suggesting that the claimed disorder, bronchial asthma, was 
aggravated by service, the claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107.


ORDER

To the extent of the finding that the claim for service 
connection for bronchial asthma, based on aggravation, is 
well grounded, the claim is resolved in the appellant's 
favor.


REMAND

A review of the evidence of record generally shows that the 
appellant entered service with a history of asthma and that 
he had no asthma attacks until January 1945 during the Battle 
of the Bulge, World War II.  The diagnoses included mild 
asthma of undetermined etiology.  Service discharge 
examination noted the isolated treatment for asthma in Metz, 
France, and indicated that this condition preexisted military 
service and was aggravated by military service.

Post service, the appellant was treated for a flare-up of 
asthma by J.R. Lutz, M.D., in October 1947, assessed as a 
severe attack of asthma, but that, on re-check one month 
later, the appellant was "comparatively free of asthma."  
Dr. Lutz reported that the appellant believed his asthma was 
aggravated by service because he worked as a farmer prior to 
service without respiratory difficulty and that, since 
service discharge, the dust from farming activities caused 
his asthma to flare-up.

Between October 1947 and March 1985, nearly 30 years, there 
are no documented medical complaints for asthma.  Private 
treatment records dated from 1979 to 1998 show a notation in 
April 1985 for asthmatic bronchitis.  Several subsequently 
dated treatment entries are silent for asthma, but 
significant for chronic obstructive pulmonary disease and 
emphysema.  Respiratory problems due to asthma are not noted 
again until December 1998.

In support of the appellant's claim of aggravation of 
preexisting asthma by military service, he submitted 
statements from his private treating physician, Dr. Walker, 
to the effect that asthma was aggravated by military service 
beyond the normal progression of that disease.  However, no 
reasons or bases were provided for that opinion, and Dr. 
Walker's treatment records dated 1979 to 1998 do not support 
his view given that most of the respiratory treatment was for 
chronic obstructive pulmonary disease rather than asthma.

In view of the nearly 30 years of apparent quiescence of 
asthma in the medical evidence of record, and the absence of 
medical reasons and bases for the opinion presented by Dr. 
Walker, the Board believes that remand is necessary to obtain 
a VA medical opinion.  See Littke v. Derwinski, 1 Vet.App. 90 
(1990) and Green v. Derwinski, 1 Vet.App. 121 (1990).  
Examinations by specialists are recommended in those cases 
which present a complicated disability picture.  Hyder v. 
Derwinski, 1 Vet.App. 221 (1991).

The Board notes that 38 U.S.C.A. § 1153 defines "aggravation 
in service" by stating:  "A preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease."  
(Emphasis added).  The regulation is identical in its 
wording.  See 38 C.F.R. § 3.306(a) (1999).  Clear and 
convincing evidence is required to rebut the presumption of 
aggravation in service where the pre-service disability 
underwent an increase in severity during wartime service.  
38 C.F.R. § 3.306(b)(1999).  See Akins v. Derwinski, 1 
Vet.App. 228, 231 (1991).  If the disability did not undergo 
an increase in severity, entitlement to the presumption is 
not warranted.  Id.

Temporary worsening of symptoms, rather than the condition 
itself, may be considered flare-ups.  Hunt v. Derwinski, 1 
Vet.App. 292, 296 (1991).  Temporary or intermittent flare-
ups during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Id. at 297.

This case is REMANDED to VARO for the following development:

1.  The appellant should be scheduled for 
a VA examination by a 
pulmonary/respiratory specialist to 
ascertain the following:
(a) Whether the appellant has 
bronchial asthma.
(b) Whether the appellant had a 
worsening of bronchial asthma 
symptoms versus the underlying 
condition itself during service.

The examiner should note that a condition 
preexisting military service will be 
deemed to have been aggravated where 
there is an increase in disability during 
such service, unless there is a specific 
finding that the increase in disability 
was due to the clear and unmistakable 
natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a), (b) (1999).  However, 
temporary or intermittent in-service 
flare-ups of a pre-service condition, 
without evidence of worsening of the 
underlying condition, are not sufficient 
to be considered aggravation in service.  
Hunt v. Derwinski, 1 Vet.App. 292, 296-97 
(1991).

The examiner must provide a medical 
opinion on the above questions, supported 
by the current examination findings, 
sound medical principles, and the 
appellant's documented medical history.  
The claims folder must be reviewed by the 
examiner and review of the claims folder 
must be noted by the examiner in the 
examination report.  A copy of this 
remand decision must also be made 
available to the examiner for review 
before the examination.

2.  After the development requested above 
has been completed to the extent 
possible, VARO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

 

